                        Case 6:19-bk-04883-KSJ           Doc 122      Filed 06/17/20      Page 1 of 2
                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA


                                         PRO MEMO

                                                               06/17/2020 02:45 PM
                                                               COURTROOM 6A, 6th Floor
HONORABLE KAREN JENNEMANN
CASE NUMBER:                                                   FILING DATE:
6:19-bk-04883-KSJ                       11                       07/25/2019
Chapter 11
DEBTOR:                 Appleton Holdings, LLC


DEBTOR ATTY:          Kenneth Herron
TRUSTEE:              NA
HEARING:
Status Conference
1) Emergency Motion by Debtor to Use Cash Collateral (granted thru 9/9/19) (Doc #16) (granted to 11/18/19)
Limited Objection by Wells Fargo to Debtor's Emergency Motion for Authority to Use Cash Collateral (Doc #21) and (Doc #95)
2) Debtor's Motion to Assume Lease of Non Residential Real Property located at 333 W. College Ave., Appleton Wisconsin (Doc
                        #92)
3) Debtor's Motion to Extend Time to Assume or Reject Lease of Non-Residential Property (Doc #93)
Wells Fargo's Response to Debtor's Motion to Extend Time to Assume or Reject Lease (Doc #97)
4) Debtor's Motion to Sell Property Free and Clear of Liens. Property description: (i) the hotel and all operating rights, (ii)
                        assignment of the Ground Lease executed July 18, 2017 by and between Appleton Land, LLC and
                        Appleton Holdings, LLC; and (iii) the personal property (Doc #112) (Amended at Doc #120)
Wells Fargo's Limited Objection (Doc #117)
Wells Fargo's Request for Judicial Notice (Doc #118 re: Consolidated Land)
Red Lion's Opposition to Motion to Sell (Doc #119)
Notes: cont. 8/1/19; 8/13/19; 9/9/19; 11/18/19; 2/12/20; 5/12/20
Matter to Track with 19-4760 - Consolidated Land
Claims Deadline: 11/12/19
341 Meeting cont. to 9/27/19 (no status filed)
Case Management Summary (Doc #15)
-Chapter 11 Plan (Doc #96) filed 12/6/2019
Financial Reports for the Period March 1, 2020 to March 31, 2020 (Doc #113)
Future Hearing:
6/17/20 at 2:45 hold for confirmation/status conf. (no DS filed)
.

APPEARANCES::
Kenneth Herron (Debtor Atty); Jason Burnett (Acres Atty); Robert Davis (Red Lion Atty); Jill Kelso (US Trustee Atty); Roy Kobert
(Wells Fargo Atty); Hugh McCullough (Red Lion Atty); Jeffrey Rood (Listen only Acres Capital Atty); Gary Eisenberg (Wells Fargo
Atty);
RULING:

                                  Case Number 6:19-bk-04883-KSJ                    Chapter 11
                        Case 6:19-bk-04883-KSJ            Doc 122      Filed 06/17/20      Page 2 of 2

Status Conference

1) Emergency Motion by Debtor to Use Cash Collateral (granted thru 9/9/19) (Doc #16) (granted to 11/18/19) - ABATED;

2) Debtor's Motion to Assume Lease of Non Residential Real Property located at 333 W. College Ave., Appleton Wisconsin
(Doc #92) - cont. to TRIAL BY VIDEO on 8/13/2020 at 10:00 am. (AOCNFNG);

3) Debtor's Motion to Extend Time to Assume or Reject Lease of Non-Residential Property (Doc #93) -       cont. to TRIAL BY
VIDEO on 8/13/2020 at 10:00 am. (AOCNFNG);

4) Debtor's Motion to Sell Property Free and Clear of Liens. Property description: (i) the hotel and all operating rights, (ii)
assignment of the Ground Lease executed July 18, 2017 by and between Appleton Land, LLC and Appleton Holdings, LLC; and
(iii) the personal property (Doc #112) (Amended at Doc #120) - Granted as to bidding; 7/27/20 auction; 8/3/20 sale date - cont. to
8/13/2020 at 10:00 by VIDEO:Order by Herron; (jk/GWW).
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                  Case Number 6:19-bk-04883-KSJ                     Chapter 11
